Citation Nr: 0422828	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to disability compensation for residuals of a 
right hand injury, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from January 1948 
to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied service 
connection for diabetes mellitus and disability compensation 
for residuals of a right hand injury, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  


REMAND

A.  Veterans Claims Assistance Act of 2000

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claims for service 
connection for diabetes mellitus and for disability 
compensation for residuals of a right hand injury, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  A remand of these 
issues is, therefore, necessary to accord the RO an 
opportunity to provide the veteran with the VCAA notification 
concerning the claims.  

The veteran asserts that, during his service in Guam from 
1948 to 1950, he was exposed to lead because his duties 
involved painting and spraying buildings with lead-based 
paint.  Additionally, the veteran has contended that, during 
his service in Guam from 1948 to 1950 as well as in Korea 
from 1951 to 1952, he was exposed to 
dichlorodiphenyltrichloroethane (DDT).  The veteran has 
further maintained that these exposures resulted in his 
subsequent development of diabetes mellitus.  

The claims folder contains two service personnel records, 
including a DD 214, Report Of Separation From The Armed 
Forces Of The United States.  Importantly, however, neither 
of these documents provide information regarding the 
veteran's in-service duties and responsibilities.  In view of 
the veteran's contentions regarding his in-service 
assignments, the Board believes that a remand is necessary to 
accord the RO an opportunity to obtain any additional service 
personnel records which are available.  

Further review of the claims folder indicates that the 
veteran has not been accorded a VA examination, a fact noted 
by the veteran's representative in a July 2004 statement.  

In July 2001, the veteran filed a claim for disability 
compensation for residuals of a right hand injury, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  At that time, the 
veteran asserted that he injured his right hand in his home 
in May 2001, that he sought VA medical care for this injury 
on three separate occasions, that this extremity was not 
x-rayed until the third visit, and that he did not undergo 
surgery on his right hand until several weeks after the 
injury.  In the July 2001 claim, the veteran specifically 
stated that the operation involved removal of the object in 
his hand and that the physician who had treated him at that 
time had told him that "the poor treatment or lack of 
treatment [that he had] . . . received at the VA Medical 
Center in Montgomery . . . permanently damaged [his hand]."  

The veteran has not been accorded a VA examination of his 
right hand and no competent opinion has been obtained to 
determine whether the veteran has additional right hand 
disability resulting from the VA medical treatment that he 
received in May 2001 for his right hand injury.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claims 
for service connection for diabetes 
mellitus and for disability compensation 
for residuals of a right hand injury, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the RO should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA as well as the type of evidence 
necessary for these issues, including 
which evidence the agency would obtain 
and which evidence he should submit.  

2.  The RO should contact the National 
Personnel Records Center and procure the 
veteran's complete service personnel 
folder and associate it with the 
veteran's claims folder.  

3.  The RO should procure copies of all 
records of diabetes mellitus and right 
hand treatment that the veteran has 
received at the Birmingham and Montgomery 
VAMCs since September 2002.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of his diabetes mellitus.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his relevant medical history.  In 
addition, the examiner should note all 
pertinent pathology shown on evaluation.  

Further, after reviewing the veteran's 
claims folder as well as interviewing and 
examining the veteran, the examiner 
should specifically express an opinion as 
to whether it is more likely, less likely 
or as likely as not that the veteran's 
diabetes mellitus is in any way 
consistent with his reported in-service 
exposure to lead-based paint and DDT.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

5.  Further, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
right hand disability that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether a diagnosis of 
a right hand disability is appropriate.  
If so, the examiner should indicate 
whether it is more likely, less likely, 
or as likely as not that the VA medical 
care that the veteran received following 
his May 2001 injury resulted in 
additional right hand disability.  Also, 
the examiner should indicate whether it 
is more likely, less likely, or as likely 
as not that, during the May 2001 medical 
treatment, VA failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  
Complete rationale for all opinions 
expressed should be provided.  

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for diabetes mellitus and 
entitlement to disability compensation 
for residuals of a right hand injury, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



